                                           Case 3:18-cv-01496-JD Document 119 Filed 07/02/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ZACHARY SILBERSHER, et al.,
                                   7                                                       Case No. 3:18-cv-01496-JD
                                                        Plaintiffs,
                                   8
                                                 v.                                        ORDER DISMISSING CASE
                                   9
                                         VALEANT PHARMACEUTICALS
                                  10     INTERNATIONAL, INC, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On May 11, 2020, the Court dismissed the corrected first amended complaint (“CFAC”)
                                  14   with leave to amend by June 15, 2020. Dkt. No. 109 at 18. The Court expressly stated that failure
                                  15   to meet this deadline would result in dismissal with prejudice under Federal Rule of Civil
                                  16   Procedure 41(b). Id. Silbersher did not amend the complaint, and filed a notice of appeal on
                                  17   June 9, 2020. Dkt. No. 110. He did not file a formal notice electing to stand on the complaint and
                                  18   appeal, but left messages to that effect with the Court’s deputy on voicemail and email.
                                  19          A good argument can be made that Silbersher did not adequately respond to the Court’s
                                  20   order setting a deadline to amend, and that the case should be dismissed under Rule 41(b). See
                                  21   Edwards v. Marin Park, Inc., 356 F.3d 1058, 1065 (9th Cir. 2004); Ndigwe v. Allstate Indem. Co.,
                                  22   710 Fed. App’x 744, 745-46 (9th Cir. 2017) (unpublished). Even so, he made some effort, albeit
                                  23   an incomplete one, to advise the Court of his election, and so the case is dismissed with prejudice
                                  24   under Rule 12(b)(6).
                                  25          IT IS SO ORDERED.
                                  26   Dated: July 2, 2020
                                  27
                                                                                                   JAMES DONATO
                                  28                                                               United States District Judge
